Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 3-5 in the reply filed on 10/22/2021 is acknowledged.
Claims 6-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/22/2021.
Information Disclosure Statement
The information disclosure statements dated 12/10/2020, 06/01/2021, and 08/26/2021 have been fully considered. 
Claim Objections
Claims 4 and 5 are objected to for being in dependent format, but containing otherwise allowable subject matter. Claims 4 and 5 would be allowable if rewritten in independent format. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merkel et al. (US6187700, hereinafter referred to as Merkel).
Regarding claim 1, Merkel discloses a negative thermal expansion material (see Merkel at the Abstract, disclosing negative thermal expansion materials) made of zirconium phosphate tungstate containing an Al atom (see Merkel at Col. 10, lines 47-51, disclosing example 12 comprising Zr2P2WO12 and aluminum oxide), and the content of Al atom is 100 to 6000 ppm by mass (see Merkel at Col. 5, lines 59-67, disclosing low porosity is enhanced by the addition of small amounts (0.01-7.0 wt. %) of certain sintering additives, such as ... aluminum. Examiner notes that 0.01-7.0 wt. % aluminum corresponds to 100-70,000ppm aluminum, which overlaps with the claimed range). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP 2144.05).
Merkel does not explicitly disclose a thermal expansion coefficient of -2.0x10-6 to -3.0x10-6/K, however, this is an inherent property which depends on the composition and the method of production; the composition disclosed by Merkel is sufficiently similar to the claimed composition as disclosed above. Furthermore, Merkel discloses that in order to form the composite, it is heated to a temperature of about 1050°C to 1300°C, which is sufficiently similar to the instant production method disclosed at [0063] of the instant specification, where the baking temperature is 900°C to 1300°C. Products of identical composition may not have 
It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971).
Although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive 
Furthermore, while Merkel does not explicitly disclose the zirconium phosphate tungstate containing an Al is Al-containing zirconium phosphate tungstate of single phase based on X-ray diffraction, this is an inherent property which depends upon the composition and the method of production, where both the composition and the method of production disclosed by Merkel are sufficiently similar to the instant composition and method of production as disclosed above. Products of identical composition may not have mutually exclusive properties. In re Spada 15 USPQ2d 1655,1658 (Fed. Circ. 1990).
Regarding claim 3, Merkel discloses one or more accessory component elements selected from the group consisting of Mg, Zn, Cu, Fe, Cr, Mn, Ni, V, Li, B, Na, K, F, Cl, Br, I, Ca, Sr, Ba, Ti, Hf, Nb, Sb, Te, Ga, Ge, La, Ce, Nd, Sm, Eu, Tb, Dy and Ho (see Merkel at Col. 5, lines 59-67, disclosing low porosity is enhanced by the addition of small amounts (0.01-7.0 wt. %) of certain sintering additives, such as the oxides or oxide-forming compounds of alkali (group IA) metals, alkaline earth (group IIA) metals, manganese, iron, ... nickel, copper, zinc, ... lanthanide metals, niobium, titanium, aluminum, gallium).
Allowable Subject Matter
Claims 4-5 appear to contain allowable subject matter and would be allowable if rewritten in independent format.
Conclusion
Although not relied upon to form the basis of a rejection, Applicant should be aware of Mingju et al. (CN102433454 with reference to machine translation, hereinafter referred to as Mingju) when drafting a response to this office action. Mingju discloses an Al-Zr2P2WO12 ceramic material with a controllable thermal expansion coefficient (see Mingju at [0002] from machine translation). The ratio of Al to Zr2P2WO12 is preferably greater than zero and less than or equal to 8 (see Mingju at [0016] from machine translation). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        



/CAMERON K MILLER/Examiner, Art Unit 1731